Citation Nr: 1018485	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  04-03 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether the agency of original jurisdiction properly 
reinstated payment of a special apportionment of the 
Veteran's disability compensation benefits to his estranged 
spouse (L.M.).


REPRESENTATION

Veteran represented by:	The American Legion

Appellant represented by: California Department of Veterans 
Affairs

ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from December 1971 to 
December 1974 and from June 1975 to February 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, that reinstated payment of an apportionment of 
the Veteran's disability benefits in the amount of $100 per 
month to the Veteran's spouse, L.M (the appellant).  

In November 2007 and June 2009, the Board remanded this case.


FINDINGS OF FACT

1.  The Veteran and his estranged wife, L.M., did not reside 
together prior to January 2003.  

2.  L.M. has failed to provide the requested financial 
information in order to show that financial hardship existed 
at any time during the appeal period.  


CONCLUSION OF LAW

Reinstatement of payment of a special apportionment of the 
Veteran's disability compensation benefits to his estranged 
spouse, L.M., was not proper.  38 U.S.C.A. § 5307 (West 2002 
& Supp. 2009); 38 C.F.R. § 3.451 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

This appeal concerns a benefit provided under chapter 53 of 
title 38, United States Code.  The rules governing VA notice 
and assistance upon receipt of a claim for benefits as 
outlined in 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159 
do not apply to claims for benefits provided under chapters 
other than chapter 51.  See Sims v. Nicholson, 19 Vet. App. 
453, 456 (2006).  That is, the Veterans Claims Assistance Act 
of 2000 (VCAA) does not apply to decisions regarding how 
benefits are paid.  VA rules do, however, include special 
procedural requirements for simultaneously contested claims, 
such as a claim for apportionment.  See 38 C.F.R. §§ 19.100, 
19.101, and 19.102.

A claim for an apportionment is a "contested claim," and is 
subject to the special procedural regulations set forth in 38 
C.F.R. §§ 19.100, 19.101, and 19.102.  The applicable 
contested claims procedures were not, however, initially 
followed in this case.  Pursuant to prior Board remand 
orders, the RO did take remedial action and ensured that 
appropriate notification was dispatched to each of the 
parties to the contested claim.  The RO provided both parties 
(the Veteran and his estranged spouse, L.M., with remedial 
notices and determinations related to the contested claim, 
and advised both parties of the applicable law and 
regulations.  The claim was subsequently adjudicated in a 
supplemental statement of the case, and thus any presumed 
prejudice associated with the delayed timing is rebutted.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant notification followed by 
readjudication of the claim, such as a statement of the case 
(SOC) or supplemental statement of the case (SSOC), is 
sufficient to cure a timing defect).

After sending many requests, VA has obtained financial 
information from both parties, and has afforded both parties 
the opportunity (if desired) to give testimony at a hearing.  
All known and available records relevant to the issue on 
appeal have been obtained and associated with the claims 
file; and neither party has contended otherwise.  As 
indicated below, L.M. has not provided any updated 
information.  The Board therefore concludes that neither 
party is prejudiced by a decision on the claim at this time.

Apportionment

Historically, a Certificate of Registry of Marriage shows 
that the Veteran and L.M. were married in June 1982.  There 
is no record of a divorce decree or other court order 
terminating that marriage.  Certificates of Live Birth show 
two children born of this marriage, in December 1982 (R.J.M.) 
and August 1984 (W.C.M.), respectively.

The Veteran received service-connected disability 
compensation at the 40 percent disabling rate, effective 
since October 1980.  

In September 1995, the RO received a claim for apportionment 
from L.M. who indicated that she and the two children lived 
apart from the Veteran, she had no income, and the Veteran 
was not contributing to the support of the family.  In 
December 1995, the RO granted a special apportionment of the 
Veteran's benefits to L.M., under 38 C.F.R. § 3.451.  

The next communication, pertinent to the issue before the 
Board, between the RO and either the Veteran or his spouse, 
is a November 2002 letter from the RO to the Veteran letter 
dated in November 2002 from the RO to the Veteran.  This 
letter states, in pertinent part "We have reinstated your 
spouse's apportionment. T he apportionment was not withheld 
due to an oversight."  A VA Form 20-8270, dated in October 
2002, contains an entry dated the same date as the youngest 
child of the marriage reached majority.  This entry lists a 
dollar amount under a heading for monthly rate but, unlike 
previous entries, contains no dollar amount under headings 
for total award and withholding type and amount.

In January 2003, the Veteran filed a notice of disagreement 
with the RO's decision to reinstate apportionment to his 
spouse and enclosed a financial status report.  Although the 
Veteran alleged clear and unmistakable error, since the RO's 
decision was not final, the issue is characterized as whether 
the reinstatement was proper.  The Veteran was thereafter 
perfected.  

In support of his appeal, the Veteran initially submitted a 
financial status report, dated in January 2003.  He stated 
that his sole income was derived from his VA compensation 
benefits of $495 per month (with $100 deducted for the 
apportionment) and his monthly expenses totaled $300.  
However, he only listed his expenses as including food and 
transportation.  A car was listed as an asset, with no other 
assets or savings.  

In January 2004, the Veteran indicated that his daughter, 
R.J.M., was residing with him and had attained 21 years of 
age.  He stated that his estranged wife's income exceeded his 
income.  

In May 2007, the Veteran's representative pointed out that at 
the time of the November 2002 decision, the Veteran's 
daughter, R.J.M., was 19 years old, and his son, W.C.M., was 
18 years old, with neither child being shown to be enrolled 
in school.  

In a December 2009 letter, the RO requested that L.M. furnish 
information concerning her income, assets, and expenses, to 
include any expenses for dependents living with her.  She did 
not respond.  

A similar letter was issued to the Veteran.  In January 2003, 
he replied and provided a more detailed account of his 
monthly income and expenses.  His monthly income exceeded 
expenses by about $150.  

The Board notes that both the Veteran and his estranged wife 
appear to currently reside at the same address.  It is 
unclear if either child currently resides at that address 
since both children are now are adults, in their late 20's, 
and L.M. did not provide any information regarding them.  

Under 38 U.S.C.A. § 5307, all or any part of a service- 
connected disability compensation payable on account of any 
veteran may be apportioned if a veteran is not residing with 
his or her spouse, and the veteran is not reasonably 
discharging his responsibility for the spouse's support.

VA regulations provide for two types of apportionments.  A 
"general" apportionment may be paid under the circumstances 
set forth in 38 C.F.R. § 3.450.  Application of this 
provision turns on whether the veteran is reasonably 
discharging his responsibility for the support of his spouse, 
children, or dependent parents, irrespective of hardship.  
Id.

The second type is a "special" apportionment."  Under this 
type of apportionment, without regard to any other provision 
regarding apportionment, where hardship is shown to exist, 
compensation may be specially apportioned between the Veteran 
and his dependents on the basis of the facts of the 
individual case as long as it does not cause undue hardship 
to the other persons in interest. In determining the basis 
for special apportionment, consideration is to be given to 
such factors as the amount of VA benefits payable, other 
income and resources of the Veteran and those dependents in 
whose behalf the apportionment is claimed, and the special 
needs of the Veteran, his dependents and the apportionment 
claimants. The amount apportioned should generally be 
consistent with the total number of dependents involved.  
Ordinarily, apportionment of more than 50 percent of the 
Veteran's benefits would constitute undue hardship on him or 
her, while apportionment of less than 20 percent of his or 
her benefits would not provide a reasonable amount for any 
apportionee.  38 C.F.R. § 3.451.  The special apportionment 
was apparently designed to provide for an apportionment in 
situations where a Veteran is reasonably discharging his 
responsibility for the support of any claimant who might be 
entitled to a "general" apportionment, but special 
circumstances exist which warrant giving dependents 
additional support.  See, e.g., Vet. Reg. No. 6(c), 
Instruction No. 2, VI (Oct. 1934); cf. Vet. Reg. No. 6(c), 4 
(June 1934).

Both of these types of apportionments (either "general" or 
"special" apportionment) are payable to a spouse or 
dependent.  38 U.S.C.A. § 5307(a)(2); 38 C.F.R. 
§§ 3.450(a)(1)(ii), 3.451.

The December 1995 RO decision granted a special apportionment 
under C.F.R. § 3.451, and thus whether reinstatement in 
November 2002 was proper depends upon findings as to hardship 
of the Veteran's spouse and undue hardship of the Veteran, as 
well as an examination of the facts of the case.  

Prior to 2003, the Veteran and L.M. lived apart.  However, 
under the circumstances of this case, no hardship is shown to 
exist for the L.M.  L.M. has failed to provide any updated 
financial information, although VA has requested that she do 
so.  Since financial status is subject to change, the request 
was not unreasonable.  As such, the Board cannot find that 
hardship existed at any time during the appeal period.  
38 C.F.R. § 3.351 requires hardship for this type of 
apportionment.  Moreover, as noted, the children have been 18 
years of age or older since the date of the November 2002 
decision and they have not been shown to have been enrolled 
in school.  Further, since at least January 2003, the Veteran 
and L.M. have resided at the same address.  

Based on the foregoing, the Board finds that reinstatement of 
the payment of a special apportionment of the Veteran's 
disability compensation benefits to his estranged spouse, 
L.M., was not proper and should remain terminated.  

The "benefit-of-the-doubt" rule is not for application in a 
contested claim such as this case because the benefit of the 
doubt cannot be given to both parties.  Elias v. Brown, 10 
Vet. App. 259, 263 (1997).


ORDER

Reinstatement of payment of a special apportionment of the 
Veteran's disability compensation benefits to his estranged 
spouse was not proper.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


